894 N.E.2d 761 (2008)
PEOPLE State of Illinois, petitioner,
v.
Whurry BUMPERS, respondent.
No. 106270.
Supreme Court of Illinois.
September 24, 2008.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order in People v. Bumpers, 379 Ill.App.3d 611, 318 Ill.Dec. 926, 884 N.E.2d 1197 (2008), and remand the cause to the circuit court for an evidentiary hearing, allowing the State opportunity to refute defendant's allegations denying culpable negligence in the untimely filing of his post-conviction petition.